Citation Nr: 0101900	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to secondary service connection for a left 
knee disability.  

3.  Entitlement to an increased evaluation for a shrapnel 
wound of the left thigh with herniation of the vastus 
lateralis, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for a shell 
fragment wound of the left shoulder with retained fragment, 
currently evaluated as 20 percent disabling.  

5.  Entitlement to a compensable evaluation for a shrapnel 
wound of the left calf.  

6.  Entitlement to a compensable evaluation for a shrapnel 
wound of the right elbow and right posterior neck.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that in a September 1998 statement, the 
veteran reported that he wanted a rating on his knees, 
secondary to his service connected disability. In addition, 
he also referred to being rated on his knees in his August 
1999 substantive appeal.  The RO adjudicated the issue of 
entitlement to secondary service connection for a left knee 
disability.  There is no indication that the RO considered a 
claim of entitlement to service connection for a right knee 
disability.  The matter is referred to the RO for the 
appropriate action.  


REMAND

In a December 1999 rating action, the RO denied entitlement 
to a total rating for unemployability due to service-
connected disability (TDIU), and so informed the veteran that 
same month.  In an April 2000 statement, the veteran's 
representative at that time, requested that due consideration 
be given to the veteran on that issue and that reasonable 
doubt be granted in his favor.  The issue was also addressed 
in a July 2000 statement by the veteran's representative at 
that time.  The Board construes this as the timely submission 
of a Notice of Disagreement on that issue.  However, the 
veteran has not been furnished a statement of the case which 
addresses that issue.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that where a notice of disagreement has been 
submitted, but no statement of the case has been issued, the 
Board must remand the case to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


I.  PTSD

The veteran seeks service connection for PTSD.  It is noted 
that he received the Purple Heart Medal.  

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

If the claimed stressor in a PTSD claim is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge (CIB), or other similar 
combat citation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  Where combat is verified, the veteran's credible 
or "satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

The requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2000).  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2000).  

In this instance, the record shows that the veteran served in 
Vietnam, and received the Purple Heart Medal for wounds 
received there.  Accordingly, the record shows that he was 
engaged in combat with the enemy.  Thus, this supplies 
conclusive evidence of a claimed in-service stressor, absent 
evidence to the contrary.  The veteran has not been diagnosed 
with a psychiatric disability.  It is noted that on VA 
examination in October 1998, the examiner stated that the 
veteran reported that he did not re-experience any of his war 
zone experiences, that he was not having nightmares, 
flashbacks or intrusive memories.  It was reported that the 
veteran said he slept well until about 5 years ago when he 
developed chronic knee pain.  It was reported that the 
veteran stated that he did not attribute any sleep 
disturbance to his Vietnam experiences.  However, in his 
September 1998 claim, the veteran reported that he thought of 
his war time experiences every day.  In his February 1999 
Notice of Disagreement, the veteran stated that he had 
frequent nightmares and night sweats.  He stated that he woke 
up at all hours of the night in a panic and that he had 
difficulty going back to sleep.  He stated that he took 
sleeping pills which helped some.  In addition, in his August 
1999 substantive appeal, the veteran reported that whenever 
he sees blood, he is reminded of an incident when a friend 
was killed in Vietnam.  He also reported that the VA examiner 
he saw in October 1998 was a foreigner and was very difficult 
to understand and communicate with, and that the examination 
was too short (30 minutes) to adequately evaluate him.  

The Board finds that another examination is necessary to 
clarify manifestations of any psychiatric disability that the 
veteran may currently have, as well as to ascertain the 
etiology of any diagnosed psychiatric disability.  

II. Left Knee Disability

The veteran seeks secondary service connection for a left 
knee disability.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2000).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). I

In this instance, the record shows that the veteran underwent 
operative arthroscopy of the left knee at a private facility 
in 1988.  The RO found that the claim was not well grounded 
since there was no evidence to show a relationship between 
the partial meniscectomy of the left medial meniscus and the 
service-connected wounds of the left thigh and calf.  The RO 
did not discuss aggravation of disability or the provisions 
of 38 C.F.R. § 3.310 in the subsequently issued statement of 
the case.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, on this issue, for these reasons, a remand is 
required.  


III.  Shell Fragment Wounds


The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, the RO must consider whether all applicable 
symptomatology, to specifically include whether any scars, 
muscle damage, nerve injuries, and musculoskeletal 
disabilities merit separate disability ratings.  In that 
regard, it is noted that additional disability may also be 
awarded for limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran was examined by VA in October 1998.  Although the 
examination report contains findings regarding the veteran's 
disabilities, it contains no specific findings regarding 
strength, muscle loss, nerve damage, or loss of range of 
motion as a result of any scarring.  In that regard, it is 
noted that additional disability which may also be awarded 
for limitation of motion due to pain, weakened movement, 
excess fatigability, or incoordination, was not discussed.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the report, the 
examiner noted the findings of range of motion in the 
affected joints.  However, the examiner did not address 
whether the veteran suffered from additional functional loss 
due to other factors, such as pain on motion or with use, 
fatigability, repetitive use, or incoordination, especially 
during flare-ups.  In this regard, the Board notes that when 
evaluating musculoskeletal disabilities the VA may, in 
addition to applying scheduler criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  As the medical evidence currently of 
record does not reflect full consideration of the factors 
noted above, the Board finds that the veteran should undergo 
another orthopedic evaluation, with neurological 
consultation, to assess the full nature and extent of his 
service-connected disabilities.  


In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any disorder in 
question here.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured, 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  

2.  The RO should arrange for a VA 
examination of the appellant by a board 
certified specialist, if available, to 
determine the nature and extent of 
residuals of a shell fragment wound of 
the left thigh, the left shoulder, the 
left calf, the right elbow and the right 
posterior neck.  All indicated tests must 
be conducted.  Range of motion must be 
documented in degrees, and any 
neurological manifestations must be 
noted.  The examiner should be 
specifically requested to identify the 
affected muscle groups and joints.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The physician should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the appellant describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also be requested to 
specifically note whether there are any 
signs of instability, muscle wasting, 
atrophy, weakness, or length discrepancy 
that is attributable to the service-
connected disorders.   The examiner 
should be requested to describe in detail 
the appearance and characteristics of 
associated scars, specifically noting if 
any are tender, adherent, or produce 
functional impairment.  The claims file 
and a copy of this remand must be made 
available to the physician in conjunction 
with the examination.  

The examiner should describe, in detail, 
for the record, the extent of the muscle 
damage caused by the veteran's service-
connected wounds.  The examiner should 
indicate if, in his/her best medical 
judgment, there is muscle damage which 
can be characterized as slight, moderate, 
moderately severe, or severe.  

The examiner should indicate what degree, 
if any, of the veteran's industrial 
impairment is due to his service-
connected wound disabilities.  

The examiner should specifically evaluate 
the veteran's left knee disability and 
offer an opinion as to whether it is at 
least as likely as not that any left knee 
disability found is caused or aggravated 
by the veteran's service-connected wounds 
of the left thigh and calf.  Complete 
rationale for any opinions offered must 
be given.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of the veteran's 
psychiatric disability.  All indicated 
tests and studies should be performed.  
The examiner must express an opinion as 
to whether it is as likely as not that 
any psychiatric disability found is 
related to service or any incident of 
service.  A diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the stressor(s) supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for the diagnosis.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  


The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination.  

4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examinations do not include all opinions 
requested, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

After completion of the foregoing requested development, and 
after completion of any other development deemed warranted by 
the record, the RO should adjudicate the claims remaining on 
appeal.  Such adjudication should be accomplished on the 
basis of all pertinent evidence of record, and all pertinent 
legal authority, specifically to include the DeLuca decision 
and the Allen decision, cited to above.  The RO should 
provide adequate reasons and bases for its decision, citing 
to all governing legal authority and precedent, and 
addressing all issues and concerns that are noted in this 
REMAND.

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  On the TDIU issue, a 
statement of the case must be issued which contains all 
relevant actions taken on the claim as well as reference to 
all evidence and applicable law and regulations.  An 
appropriate period of time should be allowed for the veteran 
to respond to any correspondence sent to him.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


